              Case:21-80053-jwb       Doc #:24 Filed: 08/04/2021        Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF MICHIGAN

In re:
                                                 Case No. 21-00524-jwb
LARRY ALLEN CLUCHEY,
                                       Chapter 7
                        Debtor.
_______________________________________/

WORLD ENERGY INNOVATIONS,
LLC, f/d/b/a WORTHINGTON ENERGY
INNOVATIONS, LLC,

                              Plaintiff

         v.                                      Adv. Proc. No. 21-80053-jwb

LARRY ALLEN CLUCHEY,
SHERRY D. CLUCHEY,

                        Defendants.
_______________________________________/


               NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

         PLEASE TAKE NOTICE that John C. Cannizzaro, of the law firm Ice Miller LLP,

hereby appears as counsel for creditor World Energy Innovations, LLC, formerly doing business

as Worthington Energy Innovations, LLC (“WEI”), pursuant to Rules 2002 and 9010 of the

Federal Rules of Bankruptcy Procedure and LBR 9010-2, and requests that all notices given or

required to be given and all papers served or required to be served in the above-captioned case be

given to and served upon the following:

                               John C. Cannizzaro
                               ICE MILLER LLP
                               250 West Street, Suite 700
                               Columbus, OH 43215
                               Telephone: (614) 462-1070
                               Email: john.cannizzaro@icemiller.com
             Case:21-80053-jwb        Doc #:24 Filed: 08/04/2021          Page 2 of 3




       PLEASE TAKE FURTHER NOTICE that the foregoing request includes that John C.

Cannizzaro be added to the master mailing list and the CM/ECF electronic notice list for the

above-reference case.

       PLEASE TAKE FURTHER NOTICE that neither this notice of appearance nor any

subsequent appearance, pleading, claim or suit is intended or shall be deemed to waive WEI’s (i)

right to have final orders in non-core matters entered only after de novo review by a higher court;

(ii) right to trial by jury in any proceeding so triable; (iii) right to have the reference withdrawn

in any matter subject to mandatory or discretionary withdrawal; or (iv) other rights, claims,

actions, defenses, setoffs, or recoupments to which WEI is or may be entitled under agreements,

in law, or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments are

expressly reserved.

                                              Respectfully submitted,

                                              /s/ John C. Cannizzaro
                                              John C. Cannizzaro
                                              ICE MILLER LLP
                                              250 West Street, Suite 700
                                              Columbus, OH 43215
                                              Telephone: (614) 462-1070
                                              Email: John.Cannizzaro@icemiller.com

                                              Counsel for World Energy Innovations, LLC




                                                 2
             Case:21-80053-jwb         Doc #:24 Filed: 08/04/2021       Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2021, I filed the foregoing Notice of Appearance and

Request for Notice with the Clerk of the Court using the ECF system, which will send

notification of such filing to all ECF participants.

                                               /s/ John C. Cannizzaro
                                               John C. Cannizzaro




                                                  3
